DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations as disclosed in Claims 1 and 6.
In the instant case, Ding et al. (US 2004/0077117) disclose a feedthrough design for hermetically sealed micro-devices, wherein a microdevice 220 having a hermetically sealed cavity 222 at the wafer level. FIG. 8A shows the top view of the microdevice 220 with a plurality of vertical conductive feedthroughs 242.  FIG. 8B is a cross-sectional view of the microdevice 220 across the dashed line 8B-8B shown in FIG. 8A. The vertical conductive feedthroughs 242 extend through posts 260 in a cap 250 and terminate at a conductive member 270 that is attached to the surface of the substrate 230. FIG. 8C is a cross-sectional view of the microdevice 220 mounted to a circuit board 224 as used in a surface mount application. Examiner notes that isolation gaps 266 in the cap 250 between the posts 260 and the sidewall 254. The isolation gaps 266 provide a benefit of increasing the inner cavity size to minimizing the residual cavity pressure.  
Ikushima et al. (US 2005/0176179) disclose a MEMS-based microstructure with a cavity 112 that is hermetically sealed with a gettering thin film 185 that is heat-activated for better gas-discharge, hence maintaining gas pressure within the cavity.
Furthermore, Kitamura et al. (US 2014/0092173) disclose MEMS-based ink-jet dispensing device, wherein an ink-jet head in which a head substrate is arranged opposite a wiring substrate having a wiring, and the head substrate includes: a pressure chamber that holds an ink; a nozzle that serves as a discharge hole of the ink within the pressure chamber; and an actuator that receives, with an electrode on a surface, power fed from the wiring of the wiring substrate and that discharges the ink within the pressure chamber through the nozzele, where the wiring substrate includes a first electrode that is electrically connected to the wiring and that protrudes to a side of the head substrate, the actuator includes a second electrode that is electrically connected to the electrode, that protrudes to a side of the wiring substrate and that is electrically connected to the first electrode, the head substrate and the wiring substrate are adhered to each other through an adhesive layer such that a space to which the first electrode and the second electrode are exposed is hermetically sealed and the hermetically sealed space is in a vacuum state or is filled with a gas containing a predetermined amount of water or less.
Additionally, Heuck et al. (US 2015/0353346) discloses a MEMS-based device, wherein targeted influencing of the internal pressure within a cavity between two elements of a component, a getter material or an outgassing material is situated in an additional cavity between the two elements. After the two elements are bonded to one another, the additional cavity is still to be joined via a connecting opening to the cavity.  The getter material or the outgassing material is then activated so that gasses are bound in the 
Additionally, Lee et al. (US 2018/0312396) disclose a microelectromechanical system (MEMS) is bonded to a substrate.  The MEMS and the substrate have a first cavity and a second cavity therebetween. A first getter is provided on the substrate in the first cavity and integrated with an electrode. A second getter is provided in the first cavity over a passivation layer on the substrate. In some embodiments, the first cavity is a gyroscope cavity, and the second cavity is an accelerometer cavity.
Finally, Baldo et al. (US 2017/0284882) disclose a process for manufacturing a MEMS pressure sensor having a micromechanical structure envisages: providing a wafer having a substrate of semiconductor material and a top surface; forming a buried cavity entirely contained within the substrate and separated from the top surface by a membrane suspended above the buried cavity; forming a fluidic-communication access for fluidic communication of the membrane with an external environment, set at a pressure the value of which has to be determined; forming, suspended above the membrane, a plate region made of conductive material, separated from the membrane by an empty space; and forming electrical-contact elements for electrical connection of the membrane and of the plate region, which are designed to form the plates of a sensing capacitor, the value of capacitance of which is indicative of the value of pressure to be detected.  
Claim 1; or before the bonding, forming a recess at a position that is to be located between the hermetically sealed chamber and the through hole in the bonding and the forming of the through hole, as disclosed in Claim 6.
 According to the broad reasonable interpretation of the claims as understood in the light of the specifications, without importing any limitation form the disclosure, it the examiner position that “discharge path” is understood as a gas/fluid discharge path/passage maintaining a hermitic structure.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898